﻿May I congratulate you, Mr. President, on your election to your high post. Your long experience of international affairs and your diplomatic skills, which are well known to your colleagues, will serve this Assembly well. Our warm relations with your country and with yourself will make working with you a pleasure.
May I also pay tribute to your predecessor - Malta's Foreign Minister, Guido de Marco - for his proficient leadership of the General Assembly at its last session. 
This last year has seen a great expansion of the role of the United Nations and an enhancement of its stature that are most gratifying to us. Among the most recent examples in this connection is the sensitive role the Secretary-General has been playing regarding the hostages held in the Middle East, and we pray that through his efforts they may soon all be released. His quiet diplomatic skills, patience and integrity have contributed in no small measure to the renewed vigour of the United Nations. We thank him for his wise and compassionate leadership over these past difficult, but momentous, 10 years and we wish him well in his future endeavours. He will leave a much more vital Organization and a strengthened role for his successor. Whoever that might be, he will be able to depend on Samoa's continued faith and active support of the Organization.
The number of Members of the United Nations is increasing, and during this session of the General Assembly we have been pleased to welcome seven new Members to the Organization.
First of all, it gives us a great deal of satisfaction and joy to welcome fellow nations of the Pacific and the Pacific Rim to the United Nations. Both the Federated States of Micronesia and the Republic of the Marshall Islands are, like Samoa, members of the South Pacific Forum, and it is a special pleasure to see them joining us in this international forum as well. We know from working with them in the region that they will add to the vitality of the United Nations and contribute to the attainment of its objectives.
We have long supported the admission of the Republic of Korea to United Nations membership, and it pleases us to see this finally achieved. We believe in the advantages of universality and, with the Republic of Korea and the Democratic People's Republic of Korea both belonging to the United
Nations, we feel that an environment will be provided for reconciliation between them.
We also welcome the Baltic Republics of Estonia, Latvia and Lithuania - States we know will make a worthy contribution to our work. They were, of course, members of the League of Nations, and their proud histories and indomitable spirits well qualify them for membership.
Last year we spoke of the immense speed at which world events were moving. This year there has indeed been an acceleration of the pace, and we are witnessing the beginning of an era of a courageous new world; a world that requires the utmost understanding, patience, compassion and flexibility of its leaders; a world where the voice of the people is becoming paramount and wise leaders listen. Democracy is resolutely on the march across the globe and, as evidenced by the recent events in the USSR and also in the Gulf, those that stand in its way only seem to hasten its pace. He see all about us the breakdown of repression and old tyrannies.
Democracy and freedom are spreading swiftly throughout Eastern Europe, where the Iron Curtain once barred the way, and there is now new hope for peoples once denied them. Sadly, violence continues in Yugoslavia. We welcome the Security Council resolution on this matter and endorse the arms embargo. We hope that the European plan succeeds in bringing peace to the country.
I am encouraged that in South Africa the repressive apartheid system shows signs of ending. Where for so many years the world's entreaties fell on deaf ears, finally there is movement forward. Though the South African Government's proposals for a new constitution leave much to be desired, it evident that the South African Government can no longer deny the basic rights of the majority of its people nor the direction the country must take. It would seem that even in that most intransigent bastion of racism at long last movement is beginning on the road to democracy. It is our hope that now that a peace agreement has been signed by the parties, steady progress will continue and not be set back by violence or retrograde steps.
In the Middle East the pace has also quickened; a Middle East peace conference is expected to begin this month, an eventuality many thought to be far in the future if indeed it would occur at all. This is the outcome not only of the new international order but of determined and enlightened diplomacy, and we are hopeful for the success of this peace initiative led by the United States. While many key procedural issues remain open, this opportunity to begin the healing of old wounds must be given every chance to succeed, with all parties represented and policies that could impede its progress discontinued. In Lebanon too there has been some progress; the civil war has finally ceased. Lebanon, however, must be allowed to rebuild without foreign forces on its soil or domination from others.
In Cambodia events move steadily forward towards a comprehensive political settlement, and the new developments in this process are very pleasing. The United Nations must maintain its strong presence in the achievement of peace for Cambodia and Indo-China.
We hope that the proposed conference on the Cyprus dispute will take place as planned. The Secretary-General will bring to that conference his vast experience and skills and we wish him success in his efforts to find a solution.
In Afghanistan and Western Sahara we trust that the work of the Secretary-General, the resolve of the United Nations and the positive undertakings by the United States and the Soviet Union and the parties concerned will restore the processes of peace in these countries.
In all these events, the trend is a drive for freedom through self- determination, more representative government, and individual rights. We confirm our belief in the rights of people freely to decide for themselves what they want. In our country we have practised representative participation in elections since independence, but in accordance with the requirements of our customs and traditions. Only this year did we implement universal suffrage after our people had made a conscious choice by referendum that universal suffrage should become part of our way of life.
We have watched and noted the important work of the United Nations in eliminating abuses of individual freedom around the world, in particular in Central America, where most recently the protagonists in the long-lived civil war have finally signed a peace agreement. Samoa's hope is that it will be able to participate more actively in the worthy work of the Commission on Human Rights, and we enthusiastically support the holding of the World Conference on Human Rights in Berlin in 1993.
While the United Nations has been successful in supporting freedom and individual rights, a matter that casts a shadow over the integrity of our approach is the long-standing resolution 3379 (XXX) adopted in 1975, which states that Zionism is racism. Learned speakers at this rostrum have expounded the anomalous nature of this resolution and we join in the call for its reconsideration. 
It is sometimes suggested that with the end of the global bipolarism that drove the arms, the need for arms control and disarmament is now less urgent. To the contrary, my Government feels that we should not be complacent and should seize the opportunity created by new world conditions to hasten the progress of disarmament. The announcement by the United States that it plans to retire a large part of its nuclear arsenal and the very positive response of the Soviet Union are promising developments. We applaud these moves, which are substantial advances in the nuclear-disarmament process. We look forward to similar positive steps from the other nuclear-weapons Powers.
We welcome the decisions of China and France to become parties to the Nuclear Non-Proliferation Treaty and are pleased that other countries have recently done so. It is important that this Treaty and the safeguards it establishes be strengthened and observed. The events in Iraq and the information uncovered by the Special Commission in its inspections abundantly highlighted this need.
Concluding a comprehensive test-ban treaty remains an urgent priority. We think the circumstances are now conducive for the nuclear Powers to take steps to negotiate such a treaty, and we urge them to do so. A comprehensive test-ban treaty would reinforce global non-proliferation efforts. In our region, we have the South Pacific Nuclear Free Zone Treaty, which also makes an important contribution in addressing nuclear non-proliferation; and we renew our plea to the United States, France and the United Kingdom to become parties to its protocols.
The Gulf conflict has served to focus attention on the dangerous proliferation of other weapons of mass destruction as well. We can clearly see that there is an urgent need to achieve a comprehensive chemical-weapons convention at the earliest possible date. While no chemical weapons are produced in the South Pacific, we have been forced to grapple with the issue of the disposal of toxic agents from such weapons in our region.
We were pleased to see the support given at the recent Biological Weapons Convention Review Conference to strengthening the current regime and we wish to see it become universal.
Equally, the instability brought about by the huge and un-monitored accumulations of conventional weapons calls for urgent measures. The merchants of death, the arms dealers, are operating on ever-larger and more efficient scales. The resulting weapons build-ups contribute to regional and ultimately global insecurity. We therefore support the proposal for a United Nations-based register on arms transfers. Transparency in the conventional-arms trade could be the launching pad for more ambitious measures at a later date.
While disarmament should lead to a more peaceful way of life on earth, this peace will be of little use to us if the quality of life generally continues to be destroyed by our lack of respect for the environment. We have heard colleagues from low-lying island countries speak of the threat of the rise in sea level to their very existence. That is the reality of the situation at its grimmest. Even we in the relative safety of our higher islands could still lose most of our coastal land.
We must indeed learn and practice respect for the living systems of which mankind is but a part. For this reason we attach great importance to the convening of the first-ever "Earth Summit", as it is being called. The United Nations Conference on Environment and Development taking place in Brazil next year is an opportunity for serious stock-taking of the world's resources. It is a chance to assess the damage already done and to plan immediate preventive measures. We must strive to maintain an ecologically sound environment whilst ensuring that sustainable development is accelerated for the benefit of both humankind and the planet. "Eco-development" is no trendy catchword; it is essential if we and the Earth are to survive and prosper.
We wish to place on record our appreciation to the United Nations Environment Programme for the coordination of the Conference preparations and in particular for their assistance with national statements for countries of our region.
Environmental matters are certainly of great concern to the Pacific. We are pleased to report that the South Pacific Regional Environmental Programme (SPREP) has been strengthened into a fully autonomous regional organization, with its headquarters in our capital, Apia. Several important environmental conventions are in force in the region. These are the Convention for the Protection of Natural Resources and Environment of the South Pacific Region; the SPREP Convention and its associated Protocol for Combating Pollution Emergencies and the Prevention of Pollution by Dumping; and the Convention on the Conservation of Nature in the South Pacific, the Apia Convention.
In addition, the South Pacific Nuclear Free Zone Treaty expresses our strong opposition to nuclear weapons and their testing in the region. The reasons for such tests have become even more obscure to us, with reduced global tensions and the dramatic progress that has been made in disarmament. The immediate and pressing concern is the danger that these tests pose to the fragile environment in which they take place.
The Convention for the Prohibition of Fishing with Long Driftnets in the South Pacific has also recently entered into force. Marine resources provide an essential part of the life-support system of the island countries of the Pacific, and Samoa is pleased that the importance of their conservation is now being realised. He welcome the ongoing implementation of the General Assembly resolution on driftnet fishing and look forward to the global cessation of such practices in accordance with the time-frame set by the United Nations. We welcome the undertakings that have already been made in this regard and we hope that not only driftnet fishing but all other techniques that are proven threats to the conservation of the resources in question be dealt with firmly.

A matter that continues to require our attention in the region is New Caledonia. The United Nations has adopted a Declaration on the granting of independence to colonial peoples and is committed to the eradication of colonialism by the year 2000. In this regard, we are encouraged by the measures to promote political, economic and social development taken by France under the Matignon Accords to prepare the way for the act of self-determination in 1998.
We also welcome the willingness of the Government of France to accept the Forum Ministerial Committee, which recently visited New Caledonia. Its report was both informative and constructive, and we believe that further visits should be facilitated.
The ending of the cold war has political change and reform around the world moving at a crisp pace. It also means that the United Nations has an increasingly important role in ensuring security and preventing crises from escalating into tragedies, as happened in the Gulf War. Guardianship of the peace is paramount and the Secretary-General's call for preventive diplomacy by the United Nations must be supported. 
Diminishing world tensions, new-found freedom and the enlightened spirit of cooperation provide new hopes of opportunities for all to fulfil their reasonable aspirations. But hope can be easily dashed and turn to bitterness if an adequate degree of economic well-being is not achieved and poverty sets in. Clearly, priority must be given to providing conditions to meet economic objectives. A cornerstone factor is trade - liberalized trade. The Assembly has repeatedly heard the call made for the successful and urgent completion of the Uruguay Round, and we add our voice to that call.
Economic security is the key to our success in preventing future conflicts. Without it, the stability we have worked so hard to achieve in our individual countries and in the world would be in grave danger of disintegrating. In our region, attaining and maintaining levels of economic development to meet the growing needs of our people is not an easy task for small nations of the Pacific, including Samoa. What we have achieved, as late entrants into the modern world of economics and international commerce, has been to a considerable extent due to the willing cooperation of the family of nations. The relative stability enjoyed by our country and our region has been the result of our combined effort, and we thank each and every nation for their contributions to our development. We hope that we can continue to count on their support in the partnership we have forged.
It is appropriate that we are addressing the Assembly in the week which includes the International Day for Natural Disaster Seduction, because disasters, either man-made or natural, are phenomena which, because of the small size of our island nations, have a cruel effect on us. Our region, like some others, is particularly prone to cyclones and earthquakes. Besides the threat they pose to life and damage to the environment, at their worst they are capable of plunging agrarian-based economies like ours into severe decline. We therefore fully support any undertaking by the United Nations to improve its disaster arrangements. We would suggest, however, that it is essential that these arrangements go beyond Immediate relief and, as well, address disaster-mitigation measures and rehabilitation requirements adequately.
I and all of our colleagues have spoken of our successes, but we have also identified the numerous problems and challenges that are the reason for the existence of this Institution, the United Nations. Together we can agree on standards of conduct, within our individual countries and amongst our family of nations, to resolve disputes and maintain peace. We have asked the United Nations to assume a greater role in many areas, including peace-keeping and monitoring, mediation and verification, and enhancement of economic security and stability. We must give it the support required to carry out these roles.
We are at one of the pivotal moments in history when the direction of the world can be changed for the better. Too often in the past, when we stood at the crossroads, we have been too preoccupied with our disagreements and narrow perspectives to grasp the opportunity. We have the chance now to leave the legacy of a secure world to our children; it must not be lost.
Samoa looks forward with great pride and expectation to the achievements which will be initiated by this forty-sixth session of the General Assembly.
